       Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 1 of 33



      Lauren Hansen (CA BAR NO. 268417)
 1    Melissa A. Morris (CA BAR NO. 233393)
 2    PUBLIC INTEREST LAW PROJECT
      449 15th St., Suite 301
 3    Oakland, CA 94612-06001
      Tel: (510) 891-9794
 4    Fax: (510) 891-9727
      Email: lhansen@pilpca.org
 5

 6    ATTORNEYS FOR INTERVENORS
      HOSPITALITY HOUSE; COALITION ON
 7    HOMELESSNESS; AND FAITHFUL FOOLS

 8    Lili V. Graham (CA BAR NO. 284264)                            Michael David Keys
      Tiffany L. Nocon (CA BAR NO. 301547)                          (CA BAR NO. 133815)
 9    DISABILITY RIGHTS CALIFORNIA                                  Jessica Berger (CA BAR NO. 319114)
10    350 S Bixel Street, Ste 290                                   BAY AREA LEGAL AID
      Los Angeles, CA 90017-1418                                    1800 Market Street, 3rd Floor
11    Tel: (213) 213-8000                                           San Francisco, CA 94102
      Fax: (213) 213-8001                                           Tel: (415) 982-1300
12    Email: Lili.Graham@disabilityrightsca.org                     Fax: (415) 982-4243
                                                                    Email: mkeys@baylegal.org
13    ATTORNEYS FOR INTERVENORS
      HOSPITALITY HOUSE; COALITION ON                               ATTORNEYS FOR INTERVENORS
14
      HOMELESSNESS; AND FAITHFUL FOOLS                              COALITION ON HOMELESSNESS
15

16                                 UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18   HASTINGS COLLEGE OF THE LAW, a public trust                   Case No. 4:20-cv-3033-JST
     and institution of higher education duly organized
19   under the laws and the Constitution of the State of           COMPLAINT IN
     California; FALLON VICTORIA, an individual;                   INTERVENTION FOR
20   RENE DENIS, an individual; TENDERLOIN
     MERCHANTS AND PROPERTY ASSOCIATION, a                         DECLARATORY AND
     business association; RANDY HUGHES, an                        INJUNCTIVE RELIEF
21
     individual; and KRISTEN VILLALOBOS, an
22   individual,                                                   Place: Courtroom 6, Second Floor
                                                                   Judge: Hon. Jon S. Tigar
23                   Plaintiffs,
                                                                   Complaint Filed: May 4, 2020
24                   v.
                                                                   Trial Date: None Set
25   CITY AND COUNTY OF SAN FRANCISCO, a
     municipal entity,
26
                     Defendant.
27

28

     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF
       Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 2 of 33




 1                                         I.      INTRODUCTION
 2           1.      Intervenors HOSPITALITY HOUSE, COALITION ON HOMELESSNESS, and
 3   FAITHFUL FOOLS intervene in this action to compel the City and County of San Francisco to
 4   comply with federal disability law and to protect the statutory and constitutional rights of
 5   unhoused residents of San Francisco’s Tenderloin neighborhood.
 6           2.      Homelessness is a long-standing problem in the Tenderloin District and other
 7   parts of San Francisco. In recent years, the crisis has worsened. The City has failed to implement
 8   its homeless programs to meet the severe and growing need for safe, adequate housing and
 9   shelter for its residents.
10           3.      The COVID-19 pandemic has only exacerbated the problem—shelters, which
11   were overcapacity pre-pandemic, are not admitting any new persons to their waitlists. The City
12   purports to have a program to temporarily move unhoused individuals who have tested positive
13   for or are at high risk for COVID-19 into hotels, but the City has moved very few homeless
14   residents into hotels. Unsheltered residents have only one option—to do their best to shelter in
15   place and practice social distancing on the streets, often in tents on public property.
16           4.      The Tenderloin neighborhood, already home to a significant number of the City’s
17   unsheltered residents, has been especially impacted by the City’s failures to effectively
18   implement its programs. The City has failed to ensure that unhoused residents, particularly those
19   with disabilities, can equally access programs and services.
20           5.      The Plaintiffs, HASTINGS COLLEGE OF THE LAW, FALLON VICTORIA,
21   RENE DENIS, TENDERLOIN MERCHANTS AND PROPERTY ASSOCIATION, RANDY
22   HUGHES, and KRISTEN VILLALOBOS, brought this action alleging that they have been
23   harmed by the presence of unsheltered individuals in the Tenderloin. Their lawsuit implicates the
24   rights and interests of unhoused residents but does not represent or advance those interests.
25           6.      Intervenors seek to compel the City to comply with the law and seek a remedy
26   that ensures that unhoused persons in the Tenderloin do not face disability discrimination.
27

28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                     1
       Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 3 of 33




 1           7.       Intervenors further seek declaratory relief to ensure that any remedy obtained in
 2   this litigation honors and safeguards the constitutional and statutory rights of unsheltered
 3   individuals living in the Tenderloin.
 4                                  II.     JURISDICTION AND VENUE
 5           8.       Intervenors assert their claims under the Americans with Disabilities Act, 42
 6   U.S.C. §§ 12131 et seq. (the “ADA”); Section 504 of the Rehabilitation Act of 1973, 29 U.S.C.
 7   §§794 et seq.; 42 U.S.C. §§ 1983, 1988; and the Fourteenth Amendment, U.S. Constitution; and
 8   Art. 1 § 7, California Constitution. This Court has jurisdiction over the subject matter of this
 9   action under 28 U.S.C. §§ 1331 and 1367. Intervenors’ action for declaratory and injunctive
10   relief is authorized by 28 U.S.C. §§ 1343, 2201, and 2202 and by Fed. R. Civ. P. 57 and 65.
11           9.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
12   events or omissions giving rise to the claims herein occurred in this District, and because the
13   Defendant is a municipal entity located within the District.
14           10.      This action has been assigned to the Honorable Jon S. Tigar of Northern District
15   of California.
16                                              III.     PARTIES
17       A. PLAINTIFFS
18           11.      The underlying action was brought by HASTINGS COLLEGE OF THE LAW, a
19   law school located in San Francisco’s Tenderloin neighborhood, the TENDERLOIN
20   MERCHANTS AND PROPERTY ASSOCIATION, which is described in the Complaint as “an
21   association of owners of businesses in the Tenderloin”, and four individuals: FALLON
22   VICTORIA, RENE DENIS, RANDY HUGHES, and KRISTEN VILLALOBOS.
23       B. DEFENDANT
24           12.      Defendant CITY AND COUNTY OF SAN FRANCISCO (“Defendant” or the
25   “City”) is a municipal entity existing under the laws of the State of California, with the capacity
26   to sue and be sued.
27       C. INTERVENORS
28                Hospitality House
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                        2
       Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 4 of 33




 1            13.    Intervenor HOSPITALITY HOUSE is a non-profit shelter and service
 2   organization located in the Tenderloin District in the City of San Francisco. Hospitality House
 3   brings this action as an organizational intervenor.
 4            14.    Hospitality House serves thousands of low-income residents, both housed and
 5   unhoused, in the Tenderloin, Mid-Market, and Sixth Street Corridor neighborhoods. It was
 6   founded in the Tenderloin in 1967, a time when the neighborhood was seen as a safe haven for
 7   thousands of LGBT youth fleeing oppressive communities. Hospitality House emerged from
 8   Central City Hospitality House, a simple drop-in space run by community volunteers and
 9   offering homeless youth refuge, safety, and community.
10            15.    Hospitality House draws on the experiences of its staff and board members who
11   are formerly homeless. Joe Wilson, the Executive Director of Hospitality House, came to the
12   organization nearly 38 years ago, when he was homeless in the Tenderloin. Before entering the
13   shelter program at Hospitality House, Mr. Wilson slept on the streets and experienced the
14   devastating effects of living without shelter first-hand.
15            16.    Hospitality House is committed to employing individuals who have lived
16   experiences of homelessness, and it currently employs unhoused persons.
17            17.    Hospitality House owns its building in the Tenderloin neighborhood. Every year
18   it serves thousands of San Franciscans struggling with poverty, homelessness, and other barriers.
19            18.    Hospitality House serves low-income in the Tenderloin, Mid-Market, and Sixth
20   Street Corridor through six programs: the Tenderloin Self-Help Center, Sixth Street Self-Help
21   Center, Shelter Program, Community Arts Program, Community Building Program, and
22   Employment Program. The agency is recognized as an institution of the Tenderloin for over 50
23   years.
24            19.    Its Self-Help Centers in the Tenderloin and Sixth Street Corridor reach more than
25   15,000 low-income residents each year. They are behavioral health-based community drop-in
26   centers that use a low-threshold, peer-based, self-help model for a range of emergency and
27   supportive services. The self-help centers also offer on-site, harm reduction-based, individual,
28   and group therapy to low-income residents.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                     3
       Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 5 of 33




 1           20.     The Tenderloin Self-Help Center offers therapy and counseling for people with
 2   mental health and substance abuse disorders. More than 10,000 people –housed and unhoused–
 3   utilize the self-help services each year. Hospitality House’s Sixth Street Self-Help Center assists
 4   individuals with disabilities in accessing State Disability and Veterans Benefits. Each year, the
 5   Sixth Street Self-Help Center helps over 6,000 people in accessing its peer-based support groups,
 6   which provides stability and connects individuals with disabilities to the community.
 7           21.     Hospitality House’s Shelter Program is located in the Tenderloin District and it
 8   has been housed in the same location for nearly 40 years, making it one of the City’s oldest
 9   shelters in San Francisco. The Shelter Program is a small men’s dormitory that provides basic
10   emergency shelter, engagement opportunities, and one-on-one case management for up to thirty
11   men, 365 nights a year.
12           22.     The organization’s Community Arts Program provides neighborhood artists with
13   opportunities to participate in skills workshops, create and sell artwork, and display their work to
14   a broader audience through frequent local exhibitions. Artists also keep 100% of the proceeds
15   from art sales, making the Community Arts Program a unique social enterprise and economic
16   and cultural asset for the City. For more than 50 years, Hospitality House’s Community Arts
17   Program has been the City’s only free fine arts studio and gallery space for low-income and
18   homeless artists, celebrating art as a vehicle for social change.
19           23.     Hospitality House’s Community Building Program is a hub for civic engagement
20   and community-building, volunteerism, and trauma-informed leadership development. Training
21   in community organizing enables San Francisco residents to participate in social change. Each
22   year nearly 400 residents take part in at least one civic event. Three members of Hospitality
23   House’s Board of Directors are graduates of the leadership program.
24           24.     The Employment Program offers job readiness services, employment and training
25   resources, and job search support through two neighborhood-based employment resources
26   centers. In 2019, Hospitality House sponsored hiring events with more than 60 employers and
27   more than 200 low-income residents obtained gainful employment.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                      4
       Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 6 of 33




 1           25.     As COVID-19 spread to San Francisco, Hospitality House became concerned
 2   about its shelter residents. It understood from CDC guidance and news outlets that there was a
 3   concern that individuals living in congregate settings, such as homeless shelters, were at
 4   particular risk of spread of the coronavirus and needed to social distance to decrease that risk. It
 5   was concerned about the inability to social distance within the shelter. It asked the City for
 6   assistance in moving the program’s residents into hotels or motels temporarily during the
 7   pandemic. The City declined to do so. As a result, the organization spent thousands of dollars
 8   booking hotel rooms to ensure the safety of its shelter residents.
 9           26.     During the COVID-19 pandemic, Hospitality House staff have spent numerous
10   hours advocating for the City to move unsheltered residents, including chronically homeless
11   individuals, into empty hotel rooms, even if only temporarily.
12           27.     Hospitality House has also expended funds to purchase tents and Personal
13   Protective Equipment, like masks and hand sanitizer for people who are living on the street.
14           28.     Today, Hospitality House continues to spend money paying for private hotel and
15   motel rooms for its shelter participants to protect their health and safety during COVID-19
16   because the City has not done so. These expenditures take away resources that the organization
17   would have normally spent on its programs and services.
18           29.     The City’s failure to adequately implement its homelessness programs and the
19   disparate exclusion of people with disabilities from those programs frustrates Hospitality
20   House’s mission to foster the self-sufficiency and cultural enrichment of the unhoused
21   individuals and communities it serves. Any effort by the City to remove unhoused persons or
22   their property from public property in the absence of adequate available shelter likewise
23   frustrates that mission.
24                   Coalition on Homelessness
25           30.     Intervenor COALITION ON HOMELESSNESS (“Coalition”) is a non-profit
26   organization located in the Tenderloin District in the City of San Francisco. The Coalition brings
27   this action as an organizational intervenor.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                         5
       Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 7 of 33




 1           31.     The Coalition organizes unhoused people and front-line service providers to
 2   create permanent solutions to homelessness while working to protect the human rights of those
 3   forced to remain on the streets.
 4           32.     The Coalition has been deeply rooted in the Tenderloin since its founding over 30
 5   years ago. It was formed by persons experiencing homelessness and front-line service providers,
 6   who were frustrated by the lack of systemic solutions to homelessness and the exclusion of
 7   homeless people in crafting solutions at the city level.
 8           33.     Since its inception, the organization’s work has been led by and centered on the
 9   experiences of the unhoused community. The Coalition conducts outreach to approximately 100
10   unhoused persons a week. Their experiences serve as the basis of their advocacy agenda. Much
11   of Coalition’s outreach is to persons with physical and/or mental impairments.
12           34.     The Coalition’s work is directly informed by the experiences of unhoused
13   persons. The Coalition also employs staff, interns, and volunteers who were formerly homeless.
14   Over 50 percent of the staff and board of the Coalition are currently or formerly homeless.
15           35.     The Coalition hosts open workgroup meetings focused on human rights and
16   housing which are attended by allies in the community, service providers, and unhoused
17   community members. The Coalition develops advocacy strategies and priorities to implement
18   their agenda throughout the City. Examples of priorities include advocating for additional
19   housing subsidies, legislation that ensures rights to services such as mental health care, and
20   funding for a new program that fills a gap in services such as a shelter for homeless women.
21           36.     The Coalition uses media, public hearings, rallies, legal action, letter-writing
22   campaigns, and other tactics to elevate the opportunities to exit homelessness for destitute San
23   Franciscans.
24           37.     In addition, the Coalition operates a street newspaper, Street Sheet, the longest
25   continually running street newspaper in the country. The content is primarily written and
26   produced by unhoused persons and contains articles, poetry, and artwork. Unhoused vendors sell
27   the paper for $2.00 and keep the proceeds to help meet their basic needs.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                      6
       Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 8 of 33




 1           38.     The Coalition has successfully secured thousands of housing subsidies and
 2   housing through its campaign work. It has played a key role in the passage of important
 3   legislation, including the creation of standards of care in San Francisco’s shelter system, written
 4   with substantial input from shelter residents, and the passage of a single standard of care for the
 5   mental health system.
 6           39.     The Coalition’s 2018 advocacy resulted in obtaining over 360 housing subsidies
 7   for homeless youth, families, seniors, and people with disabilities. In the same year, the
 8   Coalition also secured 75 long term subsidies for seniors and people with disabilities. In 2019,
 9   Coalition on Homelessness partnered with Senior and Disability Action to mobilize people with
10   disabilities.
11           40.     The Coalition receives funding primarily from individual donors, and private
12   foundations, and, to remain independent, does not accept donations from government entities
13   involved in running the homeless system of care, such as Department of Public Health (DPH) or
14   Department of Homelessness Services and Housing (DHSH).
15           41.     When the COVID-19 pandemic hit San Francisco, the Coalition swiftly
16   reformulated its structure to ensure the safety of people living in shelters, on the streets, in parks,
17   and in vehicles.
18           42.     Coalition staff set up daily COVID-19 policy calls and the Coalition brought on
19   additional staff to respond to the COVID-19 crisis’s impact on San Francisco’s unhoused
20   residents, including a volunteer researcher from UC Berkeley, a team of interns, and 10
21   unhoused individuals who conduct outreach on the street and serve as expert informants on
22   conditions. The Coalition also hired an outreach coordinator and a COVID-19 policy director.
23           43.     The Coalition created three working groups focused on (1) testing and congregate
24   settings, (2) hotel rooms and housing, and (3) safety on the streets. Each workgroup is staffed by
25   Coalition employees and has a significant number of housed and unhoused community
26   participants who give input, conduct outreach, and design campaigns to apply pressure on
27   policymakers. Workgroups focus on ensuring that the City remembers and serves the unhoused
28   community, including chronically homeless individuals, during the COVID-19 pandemic. Some
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                        7
       Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 9 of 33




 1   examples of Coalition’s work during COVID-19 include bringing together medical experts to
 2   formulate a panel and release a report on the importance of using hotel rooms to provide
 3   individual housing during the COVID-19 crisis; assisting the City with coordinating,
 4   troubleshooting, and conducting outreach for a COVID-19 testing effort in the Tenderloin
 5   neighborhood; monitoring violations of the rights of unhoused community members; and
 6   assisting the City with setting up an organized encampment in the Tenderloin.
 7           44.     The Coalition is deeply concerned by the increasingly crowded nature of the
 8   streets in the City during the COVID-19 pandemic and the risk of ongoing community spread of
 9   the virus among unhoused San Franciscans who do not have access to safe, indoor, individual
10   housing units where they can shelter in place.
11           45.     The Coalition has diverted its resources to provide services to unhoused persons
12   because the City failed to act. Much of the Coalition’s work budget, except office administrative
13   functions of accounting, payroll, development, fundraising, shifted to respond to and mitigate the
14   City’s failure to provide housing and other basic protections for unhoused people during the
15   COVID pandemic. The Tenderloin is the geographic center of the Coalition’s work and
16   COVID-19’s impact on San Francisco’s homeless population.
17           46.     Previously, the Coalition’s work centered on human rights generally of the
18   unhoused community and housing justice for unhoused San Franciscans. In the last few months,
19   the Coalition has had to pivot to COVID-19-related work. For example, the Coalition’s human
20   rights staff split their efforts into two areas of work: (1) testing and how to stay safe in
21   congregate living, and (2) safety on the streets during the pandemic.
22           47.     The Coalition also previously focused on decreasing criminalization, and staff is
23   now focused on outreach to Tenderloin residents. Staff spends hours each day coordinating
24   COVID-19 testing for the Tenderloin neighborhood. They distribute tents, masks, and hand
25   sanitizer to street-based residents.
26           48.     Staff is also monitoring and helping with de-escalation efforts in the organized
27   sleeping camp in the Tenderloin.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                      8
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 10 of 33




 1           49.     The Coalition has opposed the removal of tents from public property without
 2   adequate relocation plans.
 3           50.     The Coalition’s Housing Justice staff usually focuses on conducting outreach to
 4   families in shelters and residential hotels and fighting for housing. Because of the City’s failure
 5   to adequately address the needs of homeless residents during the pandemic, the Housing Justice
 6   staff is now focused on trying to get as many people as possible into hotel rooms, monitoring the
 7   conditions in hotels, and mobilizing the community to apply for newly created jobs in COVID-
 8   19 hotels.
 9           51.     The Coalition halted its Street Sheet production and is also now focused on online
10   production of materials related to COVID-19. Staff used printing funds to offer grants to
11   unhoused newspaper vendors who are now out of work. They raise additional funds to distribute
12   grants to vendors in the Tenderloin and other areas of the City so that vendors can survive.
13           52.     Due to the City’s inaction, the Coalition has spent hundreds of hours that it could
14   have devoted to its traditional work and programs.
15           53.     The City’s failure to adequately implement its homelessness programs, and the
16   disparate exclusion of people with disabilities from those programs, frustrates the Coalition’s
17   mission to organize homeless people and front line service providers to create permanent
18   solutions to homelessness, while working to protect the human rights of those forced to remain
19   on the streets. Any effort by the City to remove unhoused persons or their property from public
20   property in the absence of adequate available shelter likewise frustrates that mission.
21           Faithful Fools
22           54.     Intervenor FAITHFUL FOOLS is a non-profit organization located in the
23   Tenderloin District in the City of San Francisco. Faithful Fools brings this action as an
24   organizational intervenor.
25           55.     Faithful Fools is a nonprofit organization that fosters awareness and analysis of
26   deteriorating social conditions in the United States and the world at large, seen from the level of
27   the streets, and facilitates individual and collective responses thereto.
28           56.     Faithful Fools owns its building in the Tenderloin District.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                        9
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 11 of 33




 1           57.      In her youth, Faithful Fools’ Co-director Sarah Matthias Dennison (aka Sam
 2   Dennison) was homeless, living in her car in the Tenderloin District. Relying on the kindness
 3   and generosity of organizations like the Intervenors herein, she eventually was able to return to
 4   college and obtain housing. She brings her experiences with poverty and homelessness to her
 5   work at Faithful Fools, in turn shaping the work that the organization does in the community.
 6           58.      Faithful Fools is dedicated to addressing the needs of the visibly growing numbers
 7   of people living on the streets.
 8           59.      Faithful Fools runs programs for Tenderloin residents, including a weekly
 9   interfaith Bible study session, movie nights, working groups, street retreats, and writing
10   workshops. Faithful Fools also provides direct services to homeless individuals by working, side
11   by side, with them to navigate the complex housing system as they seek to exit homelessness.
12   Faithful Fools also provides direct services to individuals living in low-income housing,
13   providing grocery shopping, accompaniment to medical appointments, and other services.
14           60.      Faithful Fools serves and represents unhoused people in San Francisco, many of
15   whom are disproportionately living with disabilities.
16           61.      There is a community of unhoused persons who reside on the sidewalk outside of
17   Faithful Fools. Staff regularly provide support to these individuals by helping them access food
18   and water, enroll in the Coordinated Entry System (CES), and attend court dates, as well as
19   medical, legal, and housing appointments. One member of Faithful Fools staff provides one-on-
20   one trauma resolution therapy to individuals living on the sidewalk and in tents.
21           62.      In the last nine years, all of the people who have lived on the sidewalk in front of
22   Faithful Fools have been African American, and many have had disabilities. Many have
23   experienced intergenerational poverty and the effects of systemic racism, including frequent
24   incarceration.
25           63.      Faithful Fools is committed to addressing racism and the fundamental human
26   rights of the people in the Tenderloin neighborhood.
27

28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                      10
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 12 of 33




 1           64.     Faithful Fools is also committed to the well-being of their housed neighbors.
 2   They are committed to the principle that no one’s human rights can be intentionally abridged for
 3   the sake of another person’s human rights.
 4           65.     Faithful Fools has spent thousands of dollars providing additional services to
 5   unhoused individuals, including chronically homeless individuals, due to the City’s inaction
 6   during the current pandemic. Faithful Fools estimates that it has spent approximately $2,000 on
 7   tents for persons trying to shelter in place on the streets. It has also spent additional funds on
 8   providing hotel rooms to homeless persons who are at risk of getting COVID-19.
 9           66.     Faithful Fools’ costs have also increased. After the City’s shelter in place order
10   went into effect, the co-directors of Faithful Fools asked the City for additional toilets, hand
11   washing stations, and water to provide to unhoused persons. The City failed to adequately
12   respond. So, Faithful Fools has had to seek donations of water, hand sanitizer, and masks to
13   distribute these essential items to people living in the streets. Faithful Fools would have
14   ordinarily used donations to operate its programs and services for unhoused persons.
15           67.     The City’s failure to adequately implement its homelessness programs and the
16   disparate exclusion of people with disabilities from those programs frustrates Faithful Fools’
17   mission to support unhoused members of the community. Any effort by the City to remove
18   unhoused persons or their property from public property in the absence of adequate available
19   shelter likewise frustrates that mission.
20                                     IV.     LEGAL BACKGROUND
21           68.     The Americans with Disabilities Act (“ADA”) was enacted “to provide clear,
22   strong, consistent, enforceable standards addressing discrimination against individuals with
23   disabilities.” 42 U.S.C. § 12101(b)(2). The ADA recognizes individuals with disabilities will
24   experience discrimination in critical areas such as housing, public accommodations, health
25   services, and access to public services and will “continually encounter various forms of
26   discrimination, including outright intentional exclusion.” Id. § 12101(a)(3),(5).
27           69.     Title II of the ADA mandates that “[n]o qualified individual with a disability
28   shall, by reasons of such disability, be excluded from participation in, or be denied the benefits
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                       11
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 13 of 33




 1   of, the services, programs, or activities of a public entity, or be subjected to discrimination by
 2   any such entity.” Id. § 12132.
 3            70.    The ADA’s non-discrimination mandate includes an affirmative duty on the part
 4   of public entities like the City to “make reasonable modifications in policies, practices, or
 5   procedures when the modifications are necessary to avoid discrimination based on disability,
 6   unless the public entity can demonstrate that making the modifications would fundamentally
 7   alter the nature of the service, program, or activity.” 28 C.F.R. § 35.130(b)(7)(i).
 8            71.    Section 504 of the Rehabilitation Act of 1973 provides, “No otherwise qualified
 9   individual with a disability in the United States . . . shall, solely by reason of her or his disability,
10   be excluded from the participation in, be denied the benefits of, or be subjected to discrimination
11   under any program or activity receiving Federal financial assistance”. 29 U.S.C. § 794(a).
12            72.    The Eighth Amendment to the United States Constitution and Article I, Section
13   17, of the California Constitution prohibits the infliction of cruel and unusual punishment. The
14   Eighth Amendment “preclude[s] the enforcement of a statute prohibiting sleeping outside against
15   homeless individuals with no access to alternative shelter”. Martin v. City of Boise, 920 F. 3d
16   584, 617 (9th Cir. 2019). “[J]ust as the state may not criminalize the state of being ‘homeless in
17   public places,’ the state may not ‘criminalize conduct that is an unavoidable consequence of
18   being homeless — namely sitting, lying, or sleeping on the streets.’” Id. at 1048 (quoting Jones
19   v. City of Los Angeles, 444 F. 3d 1118, 1127 (9th Cir. 2006)).
20            73.    Furthermore, “the Fourth and Fourteenth Amendments protect homeless persons
21   from government seizure and summary destruction of their unabandoned, but momentarily
22   unattended, personal property.” Lavan v. City of Los Angeles, 693 F.3d 1022, 1024 (9th Cir.
23   2002).
24            74.    California Welfare and Institutions Code section 17000 mandates that each county
25   in California shall relieve and support its indigent and disabled residents who cannot support
26   themselves. San Francisco City and County administer a program under section 17000, et seq.
27            75.    Section 17000 provides:
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                         12
         Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 14 of 33



              Every county and every city and county shall relieve and support all incompetent,
 1            poor, indigent persons, and those incapacitated by age, disease, or accident,
 2            lawfully resident therein, when such persons are not supported and relieved by
              their relatives or friends, by their own means, or by state hospitals or other state or
 3            private institutions.

 4            76.    Welfare and Institutions Code section 10000 defines the purpose of these

 5   obligations as follows:
             The purpose of this division is to provide for protection, care, and assistance to
 6           the people of the state in need thereof, and to promote the welfare and happiness
             of all of the people of the state by providing appropriate aid and services to all of
 7
             its needy and distressed. It is the legislative intent that aid shall be administered
 8           and services provided promptly and humanely, with due regard for the
             preservation of family life, and without discrimination on account of ancestry,
 9           marital status, political affiliation, or any characteristic listed or defined in Section
             11135 of the Government Code. That aid shall be so administered and services so
10           provided, to the extent not in conflict with federal law, as to encourage self-
             respect, self-reliance, and the desire to be a good citizen, useful to society.
11

12                                   V.      FACTUAL BACKGROUND

13         A. HOMELESSNESS IN THE TENDERLOIN NEIGHBORHOOD

14            77.    There are over 8,000 unhoused people in San Francisco, including 5,180 who are

15   unsheltered, according to the 2019 point-in-time street and shelter count.

16            78.    Approximately 3,656 unhoused people live in District 6, which contains the

17   Tenderloin Neighborhood.

18            79.    Over the last several years, the number of unsheltered individuals has steadily

19   increased, due in part to the dearth of emergency shelters and permanent affordable housing

20   available in the City’s housing market.

21            80.    Shelters and other essential services have become even scarcer since January

22   2020, and, as a result, the number of tents occupied by unhoused persons has increased 285

23   percent since January, according to the Tenderloin Neighborhood Plan for COVID-19.1

24            81.    A disproportionate number of unhoused San Franciscans have disabilities. The

25   City’s most recent 2019 Homeless Count and Survey found:

26

27   1
      Tenderloin Neighborhood Plan for COVID-19, revised May 6, 2020, available at
28   https://sf.gov/sites/default/files/2020-05/Tenderloin_Neighborhood_Plan_May_6_2020.pdf

     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                      13
         Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 15 of 33




 1            Seventy-four percent (74%) of respondents reported living with one or more health
 2   conditions, compared to 68% in 2017. These conditions included chronic physical illnesses,
 3   physical disabilities, chronic substance use, and severe mental health conditions. In 2019,
 4   twenty-seven percent (27%) of respondents reported having physical disabilities. Sixty-nine
 5   percent (69%) of respondents reported their condition limited their ability to hold a job, live in
 6   stable housing, or take care of themselves, compared to 53% in 2017.2
 7            82.    In contrast, Census data indicate that only 5.9% of San Francisco residents under
 8   age 65 identify as having a disability.
 9            83.    Unsheltered persons have resided in the Tenderloin Neighborhood and other
10   neighborhoods in the City for many years.
11            84.    These individuals struggle to meet the necessities of life and often combat mental
12   illness, substance abuse issues, physical disabilities, or any other combination of these
13   impairments.
14            85.    Many persons experiencing homelessness have close ties with other unsheltered
15   persons as well as a sense of community in the neighborhood in which they live. Some have
16   close family relations who live in low-income housing (SROs) to whom they have
17   responsibilities including paying rent, picking up medication and groceries, and going to medical
18   appointments. Others have a close connection to service providers. These relationships form a
19   strong bond of community among housed and unhoused residents in the Tenderloin. They
20   receive much-needed services from Faithful Fools, Hospitality House, the Coalition on
21   Homelessness, and other organizations, including food, shelter, and assistance with handling
22   citations they receive from police as a result of their being homeless.
23         B. THE CITY’S HOMELESS PROGRAMS AND SERVICES
24            86.    In 2016, the City of San Francisco created the Department of Homelessness and
25   Supportive Housing (DHSH), a full system program that aims to engage homeless services and
26   programs through multiple local, state, and federal funding sources to meet the needs of its
27
     2
      San Francisco Homeless Count and Survey Comprehensive Report (2019) 28, available at
28   http://hsh.sfgov.org/wp-content/uploads/FINAL-PIT-Report-2019-San-Francisco.pdf
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                       14
         Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 16 of 33




 1   community. The City’s homeless program and services’ vision is to end homelessness for as
 2   many people as possible through a framework developed in 2016 by DHSH called the
 3   Homelessness Response System (“Homelessness Response System”). The Homelessness
 4   Response System receives over $44 million annually from the federal Department of Housing
 5   and Urban Development (HUD).
 6            87.    The Homelessness Response System strives to provide housing to individuals
 7   experiencing homelessness. In the absence of the ability to house, the Homelessness Response
 8   System seeks to provide unhoused individuals with food, shelter, outreach, health care, and other
 9   forms of assistance. Since 2016, this Homelessness Response System has helped approximately
10   5,500 people exit homelessness through housing, rent subsidies, and reunification programs. The
11   Homelessness Response System aims to reduce chronic homelessness by 50 percent.3
12            88.    The central strategy to reducing chronic homelessness in the Homelessness
13   Response System is the creation of a “Housing Ladder” to move residents living in Permanent
14   Supportive Housing to other subsidized housing, “thereby opening up Permanent Supportive
15   Housing units for chronically homeless clients.”4 The Homelessness Response System also has a
16   strategic framework roadmap for addressing street homelessness.
17            89.    In its 2019 implementation, the Homelessness Response System reduced chronic
18   homelessness among Veterans and moved families and individuals from Permanent Supportive
19   Housing to affordable housing. This created new openings for individuals experiencing
20   homelessness. The Homelessness Response System implemented the Whole Person Care Medi-
21   Cal waiver pilot program, adding housing navigation services and greatly expanded housing
22
     3
23     HUD defines a chronically homeless individuals as meeting the following two criteria:1) an
     individual who is homeless and resides in a place not meant for human habitation, and has been
24   homeless and resides in such a place for at least one year or on at least four separate occasions in
     the last 3 years; and 2) the individual has a disability such as diagnosable substance use disorder,
25
     serious mental illness, development disability, post-traumatic stress disorder, cognitive
26   impairments resulting from a brain injury, or chronic physical illness or disability. 42 U.S.C. §
     11360 at 401(2) of the McKinney-Vento Homeless Assistance Act.
     4
27     Department of Homelessness and Supportive Housing, City and County of San Francisco, at 7.
     Dated October 2017. Available online at: http://hsh.sfgov.org/wp-content/uploads/2017/10/HSH-
28   Strategic-Framework-Full.pdf.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                    15
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 17 of 33




 1   stabilization services. Finally, the program expanded its system to include more housing units
 2   for individuals with mental illness using California’s No Place Like Home initiative and to refine
 3   and improve care coordination services to match service level with need. The Coordinated Entry
 4   System’s purpose is to ensure that housing resources would be available for chronically
 5   homeless individuals who face the highest barriers in entering and sustaining housing.
 6           90.     Using the Coordinated Entry System (CES), a HUD-funded program, the
 7   Homelessness Response System estimates 3,600 chronically homeless adults will be placed in
 8   Permanent Supportive housing by 2022. And to achieve its goal of a 50 percent reduction of
 9   chronic homelessness, the City will need to use additional resources and interventions.
10           91.     The City denies access to its Homelessness Response System through its entry
11   system, partially due to its misapplication of the Vulnerability Index-Service Prioritization
12   Decision Assistance Tool (VI-SPDAT). Each individual that wants access to the Homelessness
13   Response System must be entered into the CES. The CES then provides referrals for the
14   individual to be assessed for vulnerability through the VI-SPDAT. Upon information and belief,
15   in San Francisco, the VI-SPDAT has been modified to assess the needs of individuals for the
16   local services and programs available through the DHSH or Homelessness Response System.
17   However, the VI-SPDAT does not assess a person’s medical history, the severity of disability, or
18   appropriateness of current living arrangements. Intervenors have seen homeless individuals with
19   severe disabilities be assessed as a low priority under the City’s VI-SPDAT assessment tool,
20   even though they are living in inappropriate living arrangements such as a shelter bed or on the
21   streets with a chronic health disorder. At no time has the City’s implementation of its
22   Homelessness Response System included a process to appropriately assess and accommodate the
23   needs of homeless individuals with disabilities. Therefore, the City’s Homelessness Response
24   System has discriminated against homeless individuals with disabilities.
25       C. CRIMINALIZATION OF HOMELESSNESS AND CONFISCATION OF
26           UNHOUSED PEOPLE’S PROPERTY
27           92.     Upon information and belief, the City has tried to implement the Homelessness
28   Response System, yet simultaneously engaged in activities that punish unhoused people for their
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                     16
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 18 of 33




 1   continued homelessness, including the clearance of encampments and seizure of homeless
 2   individuals’ personal property. These activities have a disparate impact on people with
 3   disabilities.
 4            93.    The City has a historical practice of engaging in “sweeps” of unsheltered
 5   Tenderloin residents, often in response to complaints from housed residents through its 311
 6   system. City staff issue citations or threaten to issue citations to anyone who does not move
 7   along.
 8            94.    City staff also conduct routine warrant checks on unhoused people and arrest
 9   anyone who has an outstanding warrant, simply to remove them from the street.
10            95.    The City unlawfully confiscates property that is not trash or abandoned, and in
11   many circumstances destroys it instead of preserving it as is required by City policy.
12            96.    In the limited circumstances that the City does bag and tag an unhoused person’s
13   items, people have trouble accessing the facility in which the City keeps the belongings.
14            97.    The City refuses to store items it determines as “bulky” and disposes of such
15   items. A common example is that, when someone stores their belongings in a cart, the City will
16   take the entire cart and throw it away.
17            98.    The City often does not give people with disabilities enough time to move their
18   personal belongings, even if they have physical or mental disabilities that are impairing their
19   ability to comply with City staff commands.
20            99.    The sweeps have resulted in the detention, citation, and arrest of homeless
21   individuals based on allegations of quality of life ordinances, such as sitting, sleeping, and
22   property storage violations.
23            100.   The City has also conducted sweeps where City workers have confiscated and
24   destroyed the property of homeless individuals, including the destruction of important
25   documents, medication, and essential belongings that made it harder for homeless individuals to
26   participate in the Homelessness Response System. Without proper documentation or access to
27   medication, an individual faces barriers to being appropriately assessed and placed in homeless
28   services or programs.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                    17
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 19 of 33




 1           101.    The City conducted these enforcements even though there was a clear lack of
 2   emergency shelter beds available in the City. Before the COVID-19 public health orders and
 3   guidelines, the City consistently had a 1200-person waitlist for individuals waiting for a single
 4   bed in the Homelessness Response System’s shelter services. The City did not offer available
 5   shelter to persons before conducting these sweeps.
 6           102.    Even if there were adequate shelter or navigation center beds, not all would be
 7   accessible to people with disabilities. For example, people with trauma and other mental health
 8   concerns frequently are unable to sleep in congregate settings. Additionally, many mobility
 9   issues are not evident if an individual does not use a wheelchair, so stairs and other barriers may
10   be an unidentified issue when the City does not comprehensively assess a person’s disability.
11   The City does not adequately determine whether a shelter placement is appropriate before it
12   offers the placement to an unhoused person with disabilities.
13       D. COVID-19, ITS IMPACT ON THE HOMELESS COMMUNITY, AND THE
14           CITY’S RESPONSE
15           103.    On March 16, 2020, the City announced an Executive Order C19-07 requiring,
16   among other things, that San Francisco residents shelter in place in their homes. The Order
17   exempts unhoused persons, who do not have homes in which to shelter.
18           104.    The City’s Homelessness Response System was drastically affected when
19   COVID-19 hit and the need for its services was made more evident. Before the pandemic,
20   unhoused San Franciscans could either call 311 or go through San Francisco’s Department of
21   Homelessness and Supportive Housing’s Homelessness Response System to try and obtain
22   shelter. While there was already an inadequate number of shelter beds to meet the needs of San
23   Francisco’s unhoused residents before the COVID-19 pandemic, the pandemic has drastically
24   decreased the amount of available shelter; shelters are no longer accepting new residents. Before
25   the pandemic, the citywide shelter waitlist exceeded 1,000 people on any given night. Currently,
26   the waitlist is closed. The Department of Homelessness and Supportive Housing ended new
27   postings, referrals, and reservations into temporary shelter programs.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                      18
         Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 20 of 33




 1            105.   As of June 4, only 1,000 individuals remain in shelter, compared to 2,425
 2   individuals before the pandemic.
 3            106.   The U.S. Centers for Disease Control and Prevention (CDC) issued interim
 4   guidance noting that people who are homeless are a particularly vulnerable group.5
 5            107.   The CDC also issued guidance to local and state governments regarding homeless
 6   encampments, recommending that “if individual housing options are not available, allow people
 7   who are living unsheltered or in encampments to remain where they are. Clearing encampments
 8   can cause people to disperse throughout the community and break connections with service
 9   providers. This increases the potential for infectious disease spread.”6
10            108.   Consistent with this guidance, and following intensive advocacy by Intervenor
11   Coalition on Homelessness, the City stopped sweeping encampments and committed to not
12   taking tents. Intervenors understand this policy change to be a temporary response to the
13   pandemic, not a long-term reformulation of the City’s approach to homelessness.
14            109.   During the COVID-19 pandemic, organizations including Intervenors Hospitality
15   House, Faithful Fools, and the Coalition on Homelessness, worked to provide tents to unhoused
16   persons to allow them to shelter in place safely.
17            110.   The Tenderloin’s unhoused population is at increased risk of contracting COVID-
18   19 because they do not have safe places to self-isolate or adequate access to hygiene facilities
19   and medical care.
20            111.   In April, nearly 100 residents tested positive for COVID-19 at Multi-Service
21   Center South (“MSC South”), the City’s largest homeless shelter, demonstrating the enormous
22   risk of the virus spreading quickly through shelters and other congregate settings.
23

24
     5
       Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19):
25
     Homelessness (Apr. 13, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
26   precautions/homelessness.html.
     6
       Centers for Disease Control and Prevention, Coronavirus Disease 2019: Interim Guidance on
27   People Experiencing Unsheltered Homelessness (rev. May 13, 2020),
     https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-shelters/unsheltered-
28   homelessness.html#isolation.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                     19
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 21 of 33




 1           112.     Recent reports and studies confirm that unhoused people are exceptionally
 2   vulnerable to infection and serious illness or death from COVID-19. Dr. Margot Kushel,
 3   Director of the University of California San Francisco (UCSF) Center for Vulnerable
 4   Populations and an expert on the health effects of homelessness, notes that homeless individuals’
 5   health resembles that of people twenty to twenty-five years older.
 6           113.     A University of Pennsylvania study found that unhoused individuals infected with
 7   COVID-19 are twice as likely to be hospitalized, two to four times more likely to require critical
 8   care, and two to three times more likely to die from the virus than the general population.
 9           114.     These risk factors have a particularly devastating impact on people of color, who
10   are far more likely to be homeless than white people in San Francisco. The significant racial
11   disparities in outcomes related to COVID-19 are amplified among the unhoused populations in
12   San Francisco.
13           115.     At the same time that there are over 8,000 unhoused people in San Francisco, over
14   5,000 people are completely unsheltered, and there are tens of thousands of unoccupied hotel
15   rooms in the City.
16           116.     On April 3, 2020, Governor Newsom announced Project Roomkey, a statewide
17   program to prevent the spread of COVID-19 among unhoused individuals by providing
18   temporary housing in hotels. Through Project Roomkey, FEMA reimburses 75 percent of the
19   cost to rent hotel rooms for individuals who have tested positive for COVID-19, have been
20   exposed to COVID-19, are over 65 years old, or have underlying medical conditions that put
21   them at high risk.
22           117.     Consistent with state policy to rapidly house significant numbers of unhoused
23   people, on April 14, 2020, the Board of Supervisors unanimously enacted Ordinance No. 69-20
24   as an emergency ordinance. The Ordinance enacted additional Homelessness Response System
25   services that required the City to procure 8,250 private hotel rooms. Ordinance at Section 3(a).
26   The Ordinance required that the City obtain seven thousand hotel or motel rooms for people
27   experiencing homelessness in San Francisco, including people residing in a City shelter or
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                     20
         Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 22 of 33




 1   navigation center, people who are currently unsheltered, and unhoused people being released
 2   from jails.
 3             118.   The Ordinance took effect upon adoption by the Board of Supervisors and was
 4   returned unsigned by Mayor Breed. It is therefore the law of the City.
 5             119.   April 26, 2020, the deadline for procuring the required number of rooms, has
 6   passed.
 7             120.   The City has not leased the required number of rooms for unhoused people, and
 8   Mayor Breed has repeatedly made public statements indicating that her administration does not
 9   intend to do so. According to one report, she was “adamant that it’s not realistic to move the
10   entire homeless population inside [and stated that] ‘[i]f it were that easy we would have done it a
11   long time ago.’”
12             121.   The City also has legal authority to commandeer private property during a
13   declaration of local emergency.
14             122.   As of June 6, 2020, the City had leased 1,982 hotel rooms for unhoused
15   individuals, and only 1,239 of those rooms were occupied.7 The City, using federal and state
16   funds, is leaving leased hotel rooms empty while homeless individuals on the streets have
17   nowhere to go to mitigate the prevention of COVID-19. In addition, upon information and
18   belief, the City was provided trailers and recreational vehicles (RVs) to help accommodate its
19   homeless population, but on or around May 28, 2020, the City sent 29 RVs back to the State.
20   Despite the Centers for Disease Control and Prevention (“CDC”) guidelines and the State’s
21   incorporating CDC guidelines in its guidelines and funding guidance, the City did not adequately
22   identify, conduct outreach, or assess all individuals who would fall into the higher risk categories
23   for severe illness if they contracted COVID-19. Therefore, many homeless individuals with
24   disabilities who fall within these higher-risk categories were not given the option of placement in
25   Project Roomkey or the trailers. Meanwhile, upon information and belief, the deaths of
26   unsheltered homeless individuals have at least doubled since the pandemic began.
27
     7
      See COVID-19 Alternative Housing, https://data.sfgov.org/stories/s/4nah-suat. (Last Visited
28   May 4, 2020).
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                    21
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 23 of 33




 1           123.    On May 4, 2020, the City issued a draft Tenderloin Neighborhood Plan for
 2   COVID-19, which aimed to: address encampments by offering safe sleeping alternatives to
 3   unsheltered individuals; facilitate social distancing compliance by closing streets and parking;
 4   ensure that housed residents in the Tenderloin have safe passage and access to their homes and
 5   businesses; improve access to hygiene stations, restrooms and garbage disposal for unhoused
 6   individuals; address food and water insecurity for housed and unhoused residents alike; increase
 7   police presence in the neighborhood to focus on public safety concerns; increase health services
 8   in the neighborhood; and increase education and outreach to residents and businesses through a
 9   ‘care ambassador’ program.
10           124.    Two days later, the City issued its finalized plan. The plan recommends
11   establishing a program for increasing the number of community outreach workers and
12   ambassadors, improving and formalizing participation and a feedback process with community
13   groups, and increasing outreach to residents and businesses.
14           125.    The City has not fully implemented its community engagement program, and its
15   interaction with community-based organizations and unhoused residents has been disorganized
16   and haphazard.
17           126.    Intervenors are informed and believe that, during the six weeks from March 30 to
18   May 10, 2020, there were 36 deaths of unhoused persons in San Francisco, double the number
19   from this time last year. Most of these deaths occurred in the Tenderloin District. This
20   information suggests that disruptions and changes due to the current emergency has had a severe
21   effect on people experiencing homelessness.
22       E. THE INSTANT LAWSUIT AND INTERVENORS’ RESPONSE
23           127.    On May 4, 2020, at the height of the COVID-19 pandemic, Plaintiffs Hastings
24   College of Law, the Tenderloin Merchants and Property Association, and four individuals filed
25   the instant lawsuit, which seeks to eliminate unhoused persons from a neighborhood that
26   Plaintiffs refer to as a “horror show.” Pl. Compl., at ¶ 33.
27           128.    On May 27, 2020, Intervenors Hospitality House, the Coalition, Faithful Fools,
28   and 25 other organizations asked the Dean and Chancellor of Plaintiff Hastings College of Law
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                     22
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 24 of 33




 1   to pledge to protect the human rights of homeless individuals in the litigation. Specifically, the
 2   pledge asks that Hastings College of Law not enter into any settlement agreement or advocate for
 3   any legal outcome that negatively impacts or criminalizes unhoused Tenderloin residents. The
 4   pledge also asks that Hastings respect current CDC guidance regarding tent encampments, in
 5   that, if individual housing options are not available or offered to unhoused residents, the City
 6   should allow people to remain where they are to prevent the spread of COVID-19. The pledge
 7   also included a request that Hastings works to ensure that illegal property confiscation does not
 8   result from the litigation.
 9           129.    One day later, law students and alumni of Hastings law school sent a letter to the
10   law school criticizing its role in the lawsuit.
11           130.    David Faigman, the Dean and Chancellor of UC Hastings responded by letter on
12   June 1, 2020, dismissing the concerns of the students, alumni, and organizations serving
13   unhoused residents.
14           131.    Jennifer Friedenbach, the Executive Director at the Coalition on Homelessness,
15   attempted to persuade Mr. Faigman to sign the pledge again and engage in a dialogue about the
16   interests of unhoused persons. He refused.
17                  VI.    INTERVENORS’ RESPONSE TO PLAINTIFFS’ CLAIMS
18       A. CONSTITUTIONAL CLAIMS
19           132.    Plaintiffs’ First, Second, Third, Fourth, Twelfth, and Thirteenth Causes of Action
20   allege violations of the United States and California Constitutions by the City. All are vague as
21   to the alleged violation and the relationship between the alleged harm and the conduct of the
22   City, failing to adequately state claims.
23           133.    Further, these claims, and the remedies that they allude to, seek to promote
24   Plaintiffs’ interests over the constitutional rights of unhoused residents of the Tenderloin.
25           134.    For example, the Third Cause of Action alleges violation of Plaintiffs’ Fourteenth
26   Amendment due process rights under a state-created danger theory, arguing that “Defendant has
27   affirmatively created or increased the risk that Plaintiffs would be exposed to dangerous
28   conditions, which placed Plaintiffs specifically at risk, and Plaintiffs were harmed as a result.”
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                       23
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 25 of 33




 1   The exact nature of the danger alleged for purposes of this claim and that danger’s relationship to
 2   action by the City is unclear, but the harms to Plaintiffs alleged in the Complaint do not rise to
 3   the level necessary to demonstrate a violation of the Fourteenth Amendment under state-created
 4   danger theory.
 5           135.     In contrast, the seizure and destruction of unhoused persons’ tents and other
 6   survival gear in the absence of adequate alternative shelter, exposing them to the elements and
 7   depriving them of the means to shelter in place during a pandemic, would result in a tangible and
 8   significant danger to unsheltered persons.
 9           136.     Likewise, any response by the City to homelessness in the Tenderloin that forces
10   unsheltered people into congregate settings where COVID-19 can spread more easily, or that
11   scatters those people to other locations, would affirmatively increase unhoused Tenderloin
12   residents’ risk of contracting and spreading the deadly virus. Such action would not only
13   contravene prevailing public health recommendations but would also result in a state-created
14   danger to unhoused people.
15           137.     Plaintiffs also assert unconstitutional takings in their Fourth and Thirteenth
16   Causes of Action. Neither of these claims is adequately stated, and neither demonstrates an
17   uncompensated taking that violates the United States or California Constitutions.
18           138.     In contrast to Plaintiff’s vague and unsupported assertions that the City has
19   affected a regulatory taking, the City’s historical removal of unhoused persons’ tents and other
20   property from the Tenderloin’s public sidewalks could have very real impacts on the property
21   rights of unhoused persons, including violation of their rights under the Fourth and Fourteenth
22   Amendments.
23       B. DISABILITY DISCRIMINATION CLAIMS
24           139.     Plaintiffs’ Sixth, Seventh, and Fourteenth Causes of Action—which pertain only
25   to Plaintiff Randy Hughes—allege violations of the Americans with Disabilities Act under Title
26   II, Section 504 of the Rehabilitation Act of 1973, and under the California Disabled Persons Act.
27   They allege that the City has failed to ensure accessible sidewalks. They do not allege specific
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                       24
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 26 of 33




 1   instances of violation but a more general lack of access due to the alleged presence of unhoused
 2   people and their belongings on public sidewalks.
 3             140.   Intervenors do not dispute the City’s obligation to ensure that sidewalks are
 4   accessible. Intervenors’ clients, staff, and volunteers, and many other unhoused residents of the
 5   City, use wheelchairs or mobility devices. They are likewise harmed when public sidewalks are
 6   not passable.
 7             141.   The City must balance the interest of its residents, including residents who have
 8   disabilities. The City must maintain the accessibility of the City’s public sidewalks, curb ramps,
 9   crosswalks, and transit stops for people with disabilities. 28 C.F.R. § 35.150; see also 28 C.F.R.
10   §§ 35.149, 35.104.
11             142.   Unhoused individuals are disproportionately people living with disabilities.
12   Disability laws, including the ADA, require the City to provide reasonable modifications;
13   sidewalk clearance must not be done at the expense of other people with disabilities’ safety or
14   rights.
15             143.   The City can take action that meets its requirements under the ADA and disability
16   laws without violating the constitutional and disability rights of unhoused residents. For
17   example, tents can be permitted off to the side with 36-inch passable walkways as opposed to
18   100-percent clear sidewalks and removal of all unsheltered persons and their tents.
19             144.   Plaintiffs alone cannot define disability rights within the Tenderloin. Plaintiffs
20   recognize a disproportionate number of homeless individuals have disabilities. In their
21   Complaint, Plaintiffs state that “the homeless population itself (an estimated 39% of whom suffer
22   from mental illness).” Pl. Compl. ¶ 28 (citation omitted). However, Plaintiffs fail to assert or
23   protect the constitutional rights of unhoused Tenderloin residents.
24             145.   Further, the City’s implementation of its Homelessness Response System,
25   particularly during the COVID-19 pandemic, has disproportionately excluded or harmed
26   unhoused people with disabilities in the City, as alleged in greater detail below.
27

28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                        25
         Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 27 of 33



           C. NEGLIGENCE AND NUISANCE CLAIMS
 1
              146.   Plaintiffs Eighth, Ninth, and Tenth Causes of Action assert allegations of
 2
     negligence and public and private nuisance against the Defendant due to the presence of people
 3
     who have no choice but to live on the street during a pandemic. These Causes of Action fail to
 4
     state a claim for which relief can be granted.
 5
              147.   Further, the obstructions and nuisances alleged in the Complaint are human
 6
     beings who have no other place to go, especially during a pandemic. These Causes of Action
 7
     seek to elevate the Plaintiffs’ “annoy[ance]” and “disturb[ance]” over unhoused persons’
 8
     constitutional and statutory rights. See Pl. Compl. at ¶ 102.
 9
              148.   Intervenors dispute the allegations that unhoused Tenderloin residents cause
10
     criminal activity. For example, Plaintiffs Hughes, Denis, and Villalobos cite alleged criminal
11
     behavior in the Tenderloin. But they offer no evidence that unhoused Tenderloin residents
12
     conducted criminal behavior. These criminal activity allegations unfairly paint all homeless
13
     individuals as criminals without any substantial factual allegations or evidence.
14
              149.   Plaintiffs also complain of human waste without acknowledging the lack of
15
     bathroom facilities, especially during COVID-19.
16
           D. THE CITY’S DUTY TO RELIEVE AND SUPPORT INDIGENT RESIDENTS
17
              150.   Plaintiffs’ Eleventh Cause of Action alleges broadly that the City is violating its
18
     mandatory duty under Welfare and Institutions Code Section 17000 to provide medical care for
19
     the indigent. They further allege that basic shelter is medically necessary because it is
20
     reasonable and necessary to protect life, to prevent significant illness or significant disability, or
21
     to alleviate severe pain.
22
              151.   Welfare and Institutions Code section 17000 mandates counties8 to “relieve and
23
     support all incompetent, poor, and indigent persons.”
24
              152.   Welfare and Institutions Code section 10000 states the purpose of these
25
     obligations is to provide “appropriate aid and services to all of [the State’s] needy and
26

27   8
       Welfare and Institutions Code section 17000, which requires counties to relieve and support
28   their indigent residents, applies to the City in its capacity as a city and county.

     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                        26
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 28 of 33




 1   distressed…promptly and humanely…” A legislatively declared purpose of public medical care
 2   programs is to “promote the welfare and happiness of all of the people of the state” by providing
 3   appropriate aid and services to all needy and distressed.
 4           153.    Welfare and Institutions Code Section 17000 imposes an independent duty on
 5   counties to provide a subsistence medical care program. See Hunt v. Super. Ct., 21 Cal. 4th 984,
 6   991 (1999).
 7           154.    Sections 17000 and 10000 mandate that “medical care be provided to indigents . .
 8   . promptly and humanely.” The California Supreme Court has interpreted this statute as
 9   imposing a mandatory duty to provide a system of “last resort” subsistence medical care—a level
10   of care which does not lead to unnecessary suffering or endanger life and health—to all
11   medically indigent residents. Id. at 1012-15.
12           155.    Counties must provide “‘medically necessary’ care, not just emergency care.”
13   County of Alameda v. State Bd. of Control, 14 Cal. App. 4th 1096, 1108 (1993) (quoting Bay
14   Gen. Cmty. Hosp. v. County of San Diego, 156 Cal. App. 3d 944, 957 (1984)).
15           156.    There is no discretion to fail to provide this medically necessary care. County of
16   San Diego v. State of Cal., 15 Cal.4th 68 (1997).
17           157.     “Medically necessary” is defined by statute: “[A] service is ‘medically
18   necessary’ or a ‘medical necessity’ when it is reasonable and necessary to protect life, to prevent
19   significant illness or significant disability, or to alleviate severe pain.” Welf. & Inst. Code §
20   14059.5(a).
21           158.    Intervenors take the position that, during a public health emergency, the City must
22   provide medically necessary shelter to unsheltered individuals to protect life, to prevent
23   significant illness or significant disability, or to alleviate severe pain under Welfare and
24   Institutions Code Section 14059.5(a).
25                      VII.    INTERVENORS’ CLAIMS AGAINST THE CITY
26           159.    Defendant must allow individuals to access its programs and services, including
27   access to navigation centers, placement into shelter or Permanent Supportive Housing, affordable
28   housing, and/or to place unhoused persons in hotels through Project Roomkey. Defendants'
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                      27
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 29 of 33




 1   failure and refusal to comply with federal disability law have proximately resulted in harm to
 2   unhoused Tenderloin District residents, and Plaintiff organizations and, unless restrained and
 3   enjoined, will continue to result in imminent and irreparable harm.
 4           160.    The problem of homelessness and lack of access to programs and services has
 5   grown for the last several years and threatens to continue to grow, causing harm to Intervenors
 6   absent declaratory and injunctive relief.
 7           161.    A judicial declaration is necessary and appropriate at this time so that each of the
 8   parties may know their respective rights and duties and act accordingly.
 9           162.    Plaintiffs therefore seek declaratory and injunctive relief restraining Defendants
10   from engaging in the unlawful acts described herein.
11                                    FIRST CLAIM FOR RELIEF
                        Violation of Title II of the Americans with Disabilities Act
12                                       42 U.S.C. §§ 12132, et seq.
13           163.    Intervenors incorporate by reference all foregoing and subsequent paragraphs as

14   though fully set forth herein.

15           164.    Title II of the ADA says that no qualified individual with a disability shall,

16   because of such disability, be excluded from participation in or be denied the benefits of the

17   services, programs, or activities of a public entity, or be subjected to discrimination by any such

18   entity. 42. U.S.C. § 12132. Title II prohibits all discrimination by public entities, regardless of

19   the context, and applies to all acts by public entities. Section 12132 has been broadly construed

20   to prohibit municipalities from discriminating against disabled persons. Zoning ordinances and

21   decisions are subject to section 12132.

22           165.    All public entities, including state and local governments and their departments,

23   agencies, and instrumentalities, must comply with the ADA.

24           166.    Title II regulations interpreting the ADA prohibit a public entity from using

25   criteria and methods of administration that have the effect of subjecting qualified individuals

26   with disabilities to discrimination based on disability. 29 C.F.R. § 35.130(b)(8). Public entities

27   must instead operate programs in such a way that they are “readily accessible to and usable by

28   individuals with disabilities” – requirement of program access. 29 C.F.R. § 35.150.
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                        28
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 30 of 33




 1           167.    Title II also requires the City to make reasonable modifications in its policies and
 2   practices to afford people with disabilities access to its programs. 28 C.F.R. § 35.130(b)(7)(i).
 3           168.    Intervenors are organizations that represent the interests of “qualified persons
 4   with disabilities” as defined under the Americans with Disabilities Act (“ADA”). 42 U.S.C. §
 5   12102; 42 U.S.C. § 12131; 28 C.F.R. § 35.104.
 6           169.    The City of San Francisco is a public entity within the meaning of Title II of the
 7   ADA, and under the ADA’s broad language, a “program, service, or activity” includes within its
 8   scope “anything a public entity does.” Yeskey v. Pennsylvania Dep’t of Corr., 118 F.3d 168, 171
 9   at n.5 (3rd Cir. 1997), aff’d 524 U.S. 206 (1998) (quoting 28 C.F.R. Pt. 35, App. A, preamble to
10   ADA regulations). At all times relevant to this action, the City has been a public entity within
11   the meaning of Title II of the ADA and has provided programs, services, or activities to the
12   public. For example, the City’s control and maintenance of sidewalks, are services, programs, or
13   activities of the City. Similarly, the City’s regulations and implementations for serving
14   unhoused individuals with disabilities are services, programs, or activities of the City.
15           170.    In carrying out its policies and practices as described herein, the City has used
16   criteria and methods of administration that have the effect of subjecting qualified individuals
17   with disabilities to discrimination based on disability. 29 C.F.R. § 35.130(b)(3). The City’s
18   denial of access to its Homelessness Response System with an assessment tool that does not
19   adequately assess a person’s need based on disability for entry into the City’s appropriate
20   programs or services. The City has also failed to allow access to the housing options, such as
21   hotels or motels through Project Roomkey, to homeless individuals at higher risk of severe
22   illness for COVID-19. The most vulnerable homeless individuals are individuals with
23   disabilities as defined by the ADA.
24           171.    Further, the City’s actions and omissions as stated herein have denied unhoused
25   persons with disabilities their rights to meaningful access through reasonable modifications to
26   the Homelessness Response System, and thereby subjecting them to discrimination in violation
27   of the ADA.
28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                       29
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 31 of 33




 1           172.     In carrying out its policies and practices as described herein, the City has used
 2   federal and state funds and has implemented federally funded programs, in a manner that
 3   discriminates against qualified individuals as basis of their disabilities.
 4           173.    Intervenors have standing to sue because they and their constituents have been
 5   harmed by the City’s conduct.
 6           174.    Based on the foregoing, Intervenors are entitled to and demand declaratory and
 7   injunctive relief and reasonable attorneys’ fees and costs.
 8           175.    Based on the foregoing, Intervenors have suffered damages and will continue to
 9   suffer damages as a result of the City’s discriminatory practices. These damages include,
10   without limitation, the out-of-pocket costs associated with the City’s denial of access to services,
11   and the physical and emotional distress caused by the City’s conduct, as alleged herein. These
12   damages are a direct and legal result of the City’s actions and omissions.
13                                   SECOND CLAIM FOR RELIEF
                            Violation of § 504 of the Rehabilitation Act of 1973
14                                  (29 U.S.C. § 794; 29 U.S.C. § 794a)
15           176.    Intervenors incorporate by reference all foregoing and subsequent allegations as

16   though fully set forth herein.

17           177.    Section 504 of the Rehabilitation Act of 1973 requires that qualified persons with

18   disabilities be provided with meaningful access to federal- and state-funded programs. To ensure

19   meaningful access, reasonable modifications may be required unless the recipient of the federal

20   funding can demonstrate that such modifications would result in a fundamental alteration in the

21   nature of the program. 29 U.S.C. § 749; 24 C.F.R. §§ 8.3 and 8.4.

22           178.    At all times relevant herein, the City has been the recipient of financial assistance

23   from the federal government. Upon information and belief, the Homelessness Response System

24   is funded in whole or in part by financial assistance from the federal government through the

25   Department of Housing and Urban Development.

26           179.    The City has used its federal funds in a manner that discriminates against people

27   with disabilities in violation of section 504 of the Rehabilitation Act. The City’s actions and

28   omissions as stated herein have denied Intervenors’ their rights to meaningful access through
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                       30
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 32 of 33




 1   reasonable modifications to the Homelessness Response System, and thereby subjecting them to
 2   discrimination based on disability in violation of section 504 of the Rehabilitation Act.
 3   Unhoused Tenderloin residents have not been able to access the homeless programs and services
 4   that provide social services, healthcare, and placement in affordable housing. In addition, during
 5   COVID-19, individuals with disabilities have been denied access to the shelters or alternative
 6   housing or services program. For individuals with disabilities, who fall within the higher risk
 7   categories for severe illness of COVID-19 as defined in the CDC guidelines, they have been
 8   denied access to Project Roomkey and other COVID-19 related Homelessness Response System
 9   services.
10           180.    Intervenors are entitled to injunctive and declaratory relief, damages and
11   attorneys’ fees and costs.
12                          VIII. INTERVENORS’ REQUEST FOR RELIEF
13   WHEREFORE, Intervenors respectfully request that this Court grant the following relief:
14   a.      Assert jurisdiction over Intervenors’ claims;
15   b.      Reject Plaintiffs’ First, Second Third, Fourth, Fifth, Eighth, Ninth, Tenth, Twelfth, and
16           Thirteenth Causes of Action, and deny relief under those claims;
17   c.      Issue injunctive relief to compel Defendant to ensure that unhoused persons with
18           disabilities are not excluded from participation in or denied the benefits of the services,
19           programs, or activities, or subjected to discrimination;
20   d.      Issue injunctive relief compelling Defendant to provide meaningful access to federal and
21           state-funded programs for unhoused persons with disabilities under Section 504 of the
22           Rehabilitation Act of 1973;
23   e.      Issue a declaratory judgment that the City must not engage in seizure of unhoused
24           persons’ property that violates their Fourth or Fourteenth Amendment Rights;
25   f.      Issue a declaratory judgment that the City must not violate unhoused persons’ Eighth
26           Amendment rights by taking action that criminalizes their homeless status;
27   g.      Award reasonable costs and expenses incurred in the prosecution of this action, including
28           reasonable attorneys' fees and costs under 42 U.S.C. §§ 1988 and 1920; and
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                                        31
      Case 4:20-cv-03033-JST Document 74 Filed 07/07/20 Page 33 of 33




 1   h.        Grant any and such other and further relief as the Court may deem just and
 2   proper.
 3

 4
     DATED: July 7, 2020                     Respectfully submitted,
 5

 6                                            PUBLIC INTEREST LAW PROJECT
                                              DISABILITY RIGHTS CALIFORNIA
 7                                            BAY AREA LEGAL AID

 8
                                      By:     ________________________________________
 9
                                              LAUREN HANSEN
10                                            Attorneys for Intervenors

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Hastings College of the Law v. City and County of San Francisco; Case No. 4:20-cv-3033-JST
     COMPLAINT IN INTERVENTION FOR DECLARATORY AND INJUCTIVE RELIEF                               32
